DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by D’Souza et al. (US 2011/0313363).
With regard to claims 1 and 15, D’Souza discloses a pharmaceutical container (paragraph [0002]), comprising:  a wall having an inner surface (12 from Fig. 1a); an intermediate layer on the inner surface (15 from Fig. 1a, paragraph [0081]); a lubricating layer on the intermediate layer (19 from Fig. 1a, paragraphs [0082 – 0085]), the intermediate layer adhering the lubricating layer on the inner surface (10, 12, 15, 16 and 19 from Fig. 1a, paragraphs [0015 – 0018]).
With regard to claims 5-9, D’Souza herein the lubricating layer is a crosslinked organic film (paragraph [0039]), wherein the crosslinked organic film comprises a material selected from a group consisting of perfluoropolyether (PFPE), perfluorosiloxane, PTFE particles, mineral oil, vegetable oil, animal based oil, synthetic fluid hydrocarbons, fluid fluorinated or chlorinated hydrocarbons, organic esters, fatty acid esters, polyphenylethers, phosphoric acid esters, polyethylene glycol, polyalkylene glycols, polyalphaolefin, polyaromatic hydrocarbon, alkylbenzenes, polyurethanes, squalene, and combinations thereof (paragraphs [0086 – 0088]), wherein the lubricating layer is silicone-free (paragraphs [0086 – 0088]), wherein the intermediate layer is a crosslinked organic film (paragraph [0058]), wherein the wall comprises a material selected from a group consisting of glass, cycloolefin copolymers (COC), cyclo-olefin polymers (COP), HDPE, MDPE, LDPE, polypropylene, and borosilicate glass (paragraph [0045]).
With regard to claims 1 and 15, D’Souza does not specifically disclose the limitations “a stopper in contact with the lubricating layer, wherein the stopper has a breakaway force with respect to the lubricating layer, wherein the breakaway force does not increase more than 100% within 7 days of storage at 40°C when filled with water” or “a stopper in contact with the lubricating layer, wherein the stopper has a breakaway force with respect to the lubricating layer, wherein the breakaway force is initially greater than 0N and at most 10N and is greater than 0N and at most 15N after 7 days of storage at 40°C when filled with water”.  However, said limitations are inherent in D’Souza because D’Souza discloses the recited structure and materials of the pharmaceutical container as discussed above.
With regard to claims 2-4, 10-14 and 16-19, D’Souza does not specifically disclose applicant’s recited breakaway and sliding force.  However, applicant’s recited breakaway and sliding force are inherent in D’Souza because D’Souza discloses the recited structure and materials of the pharmaceutical container as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Souza et al. (US 2011/0313363).
With regard to claims 1 and 15, D’Souza discloses a pharmaceutical container (paragraph [0002]), comprising:  a wall having an inner surface (12 from Fig. 1a); an intermediate layer on the inner surface (15 from Fig. 1a, paragraph [0081]); a lubricating layer on the intermediate layer (19 from Fig. 1a, paragraphs [0082 – 0085]), the intermediate layer adhering the lubricating layer on the inner surface (10, 12, 15, 16 and 19 from Fig. 1a, paragraphs [0015 – 0018]).
With regard to claims 5-9, D’Souza herein the lubricating layer is a crosslinked organic film (paragraph [0039]), wherein the crosslinked organic film comprises a material selected from a group consisting of perfluoropolyether (PFPE), perfluorosiloxane, PTFE particles, mineral oil, vegetable oil, animal based oil, synthetic fluid hydrocarbons, fluid fluorinated or chlorinated hydrocarbons, organic esters, fatty acid esters, polyphenylethers, phosphoric acid esters, polyethylene glycol, polyalkylene glycols, polyalphaolefin, polyaromatic hydrocarbon, alkylbenzenes, polyurethanes, squalene, and combinations thereof (paragraphs [0086 – 0088]), wherein the lubricating layer is silicone-free (paragraphs [0086 – 0088]), wherein the intermediate layer is a crosslinked organic film (paragraph [0058]), wherein the wall comprises a material selected from a group consisting of glass, cycloolefin copolymers (COC), cyclo-olefin polymers (COP), HDPE, MDPE, LDPE, polypropylene, and borosilicate glass (paragraph [0045]).
With regard to claims 1 and 15, D’Souza does not specifically disclose the limitations “a stopper in contact with the lubricating layer, wherein the stopper has a breakaway force with respect to the lubricating layer, wherein the breakaway force does not increase more than 100% within 7 days of storage at 40°C when filled with water” or “a stopper in contact with the lubricating layer, wherein the stopper has a breakaway force with respect to the lubricating layer, wherein the breakaway force is initially greater than 0N and at most 10N and is greater than 0N and at most 15N after 7 days of storage at 40°C when filled with water”.  However, said limitations are necessarily present in D’Souza because D’Souza discloses the recited structure and materials of the pharmaceutical container as discussed above.
It would have been obvious to one of ordinary skill in the art to have provided applicant’s recited breakaway force in order to provide improved storage properties to a pharmaceutical container.
With regard to claims 2-4, 10-14 and 16-19, D’Souza does not specifically disclose applicant’s recited breakaway and sliding force.  However, applicant’s recited breakaway and sliding force are necessarily present in D’Souza because D’Souza discloses the recited structure and materials of the pharmaceutical container as discussed above.
It would have been obvious to one of ordinary skill in the art to have provided applicant’s recited breakaway and sliding force in order to provide improved storage properties to a pharmaceutical container.
Claims 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vander Bush et al. (US 7,428,807) in view of D’Souza et al. (US 2011/0313363).
Vander Bush discloses pharmaceutical packaging, comprising a plurality of pharmaceutical containers, such as vials and syringes (Figs. 1 and 6, column 2, lines 23-43, column 3, lines 22-67 and column 13, line 43 through column 16, line 36).
Vander Bush does not disclose the pharmaceutical containers comprising a wall with an inner surface coated with an intermediate layer and a lubricating layer on the intermediate layer, the intermediate layer adhering the lubricating layer to the inner surface; and a stopper in contact with the lubricating layer.
D’Souza discloses the pharmaceutical containers, such as syringes or vials (paragraph [0043]), comprising a wall with an inner surface coated (12 from Fig. 1a) with an intermediate layer (15 from Fig. 1a, paragraph [0081]) and a lubricating layer (19 from Fig. 1a, paragraphs [0082 – 0085]) on the intermediate layer, the intermediate layer adhering the lubricating layer to the inner surface; and a stopper in contact with the lubricating layer 10, 12, 15, 16 and 19 from Fig. 1a, paragraphs [0015 – 0018]) for the purpose of providing good frictional properties and provide a neutral surface that does not adversely affect biological materials and pharmaceutical materials in contact therewith (paragraph [0002]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the pharmaceutical containers comprising a wall with an inner surface coated with an intermediate layer and a lubricating layer on the intermediate layer, the intermediate layer adhering the lubricating layer to the inner surface; and a stopper in contact with the lubricating layer in Vander Bush in order to provide good frictional properties and provide a neutral surface that does not adversely affect biological materials and pharmaceutical materials in contact therewith as taught or suggested by D’Souza.
With regard to claims 20-21, neither reference discloses a breakaway force of the stopper with respect to the lubricating layer, wherein the breakaway force of each of the plurality of pharmaceutical containers is initially greater than 0N and at most 10N and is greater than 0N and at most 15N after 7 days of storage at 40°C when filled with water, wherein the plurality of pharmaceutical containers comprise four pharmaceutical containers or wherein the breakaway force of each of the plurality of pharmaceutical containers 1s greater than 0N and at most 17N after 28 days of storage at 40°C when filled with water.
However, applicant’s recited breakaway force are necessarily present in D’Souza because D’Souza discloses the recited structure and materials of the pharmaceutical container as discussed above.
It would have been obvious to one of ordinary skill in the art to have provided applicant’s recited breakaway and sliding force in order to provide improved storage properties to a pharmaceutical container.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.  16/854,523 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No.  16/854,523 encompass the scope of instant claims 1-21.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
May 27, 2022